FILED
                            NOT FOR PUBLICATION                             AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RONDELL L. WEBB,                                 No. 08-17364

               Petitioner - Appellant,           D.C. No. 2:05-cv-00291-JKS

  v.
                                                 MEMORANDUM *
SCOTT KERNAN, Warden;

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    James K. Singleton, District Judge, Presiding

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       California state prisoner Rondell L. Webb appeals from the district court’s

judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Webb contends that the district court erred in dismissing as untimely his

petition challenging denial of parole. The district court found the petition untimely

under the Antiterrorism and Effective Death Penalty Act, and also determined that

various claims asserted by Webb were procedurally defaulted, unexhausted,

challenges to the application of state law not cognizable on federal habeas review.

We may affirm on any ground supported by the record. See Buckley v. Terhune,

441 F.3d 688, 694 (9th Cir. 2006) (en banc).

      The statute of limitations under 28 U.S.C. § 2244(d) began to run on January

10, 2002, the day Webb’s time to file an administrative appeal lapsed and the

challenged decision became final. See Redd v. McGrath, 343 F.3d 1077, 1082-85

(9th Cir. 2003). Accordingly, his federal habeas petition, signed and presumably

submitted to prison officials for mailing on February 2, 2005, was untimely.

      AFFIRMED.




                                          2                                     08-17364